DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination filed 05 February 2021 for the application filed 14 February 2019. Claims 1, 4-8, 10, 11, 13-15, 17-23, 26-36, and 38-44 are pending:
Claims 2, 3, 9, 12, 16, 24, 25, 37 have been canceled; 
Claims 1, 7, 13-15, 36, 40, and 43 have been amended; and
new Claim 44 has been added.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/631,167 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
Applicant’s amendments, filed 05 February 2021, with respect to the rejection(s) of claim(s) 7, 8, 13, 14, and 43 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant’s amendments, filed 05 February 2021, with respect to the rejection(s) of claim(s)  1, 4-7, 10, 11, 13-15, 17-23, 26, and 32-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS (US PGPub 
Applicant argues that “Wolters is fatally flawed… Wolters is not directed to detecting a column malfunction in a chromatography process” and instead, is directed to measuring sample separation, not necessarily column malfunction as intended by the claimed invention (pg. 11-12). Applicant further notes that WOLTERS is directed to addressing separation failure instead of column malfunction (pg. 12-13).
The Examiner respectfully disagrees.
While the Examiner appreciates the difference between “column malfunction” and “separation failure” as explained by the Applicant, the claimed invention remains overly broad such that the claimed “column malfunction” can include Applicant’s interpretation of “separation failure”. For instance, the claimed invention is directed toward “[a] method for detecting a column malfunction… detecting an atypical profile in the process chromatogram, wherein the atypical profile comprises one or more features which indicate the malfunction selected from the group consisting of… an additional peak… at least one peak or at least one indentation… having a decreased sharpness or a decrease magnitude when compared… on the reference chromatogram… a measured absorbance intensity exceeding a maximum absorbance intensity”. As such, Applicant’s definition of a “column malfunction” can include a “separation failure” as defined/disclosed by WOLTERS (see subsequent prior art rejection), especially Applicant’s definition of “additional peak”, “decreased sharpness or a decreased magnitude”, and “measured absorbance intensity exceeding a maximum absorbance intensity”. WOLTERS teaches comparing a sample chromatogram with a reference chromatogram to identify additional peaks, compare peak intensities/magnitudes, and determine whether sample readings exceed certain magnitudes.
The Examiner has clarified certain elements of the rejection to further indicate the state of the prior art with respect to “halting the chromatography process”.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10, 11, 13-15, 17-23, 26, 3236, and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS (US PGPub 2010/0050737 A1) or, alternatively, over WOLTERS in view of AGA et al. (US PGPub 2010/0260411 A1).
	Regarding Claim 1, WOLTERS discloses a method for analyzing a sample to determine the performance of a separation and to identify errors (i.e., a method for detecting a malfunction in a chromatography process; abstract; p0004). UV/Vis spectra are obtained (p0075) from samples passing through chromatography columns, e.g., HPLC (p0081-0083). In the method, a sample is first measured to obtain a measurement profile data (i.e., generating a reference chromatogram from a chromatography column; p0020); the sample is separated into one or more subsamples, and the one or more subsamples are measured to obtain subsample measurement profile data (i.e., generating a process chromatogram from the chromatography column), which is compared with the sample measurement profile data (i.e., comparing the process chromatogram to the reference chromatogram; p0021-0023). E.g., WOLTERS discloses generating a difference spectrum (i.e., detecting an atypical profile in the process chromatogram; p0172) and further discloses that positive or negative signals in the difference spectrum indicate errors or contaminants (i.e., wherein the atypical profile comprises an additional peak; wherein the atypical profile comprises at least one peak or at least one indentation having a decreased sharpness or a decreased magnitude; p0172). WOLTERS also alternatively discloses comparing the subsample chromatogram with those from library reference spectra (p0096) and measuring reference standards for comparison with samples (p0098). Finally, WOLTERS discloses a computer that examines differences between the measured sample and subsample data and notifies a user of potential problems, e.g., with alerts (i.e., generating a warning signal; p0124, p0193).
	WOLTERS is deficient in explicitly disclosing halting the chromatography process until column malfunctions are resolved. However, such a step would be considered obvious to one of ordinary skill in the art or in any art. In general, if a process is yielding erroneous results, it would be obvious to stop the process and address the malfunction before continuing. WOLTERS discloses such a condition, e.g., in the event that “erroneous results” are detected due to contaminant peaks, e.g., from contaminated residual samples from prior analyses (p0015, p0076), one of ordinary skill in the art would find it obvious to stop the chromatography process, clean the instrument, revalidate and subsequently continue with the process. For example, WOLTERS discloses potential solutions upon determination of an error, e.g., means for compensating for discrepancy errors, contaminants, and measurement artifacts in absorption behavior, including terminating a method run to allow for slowly separating sample components to reach a detector (i.e., halting the chromatography process until the column malfunction is resolved; p0173-0174). Alternatively, AGA discloses that upon detection of specimen reading exceeding tolerance limits compared with a reference value (i.e., a column malfunction), a warning/error indication is issued to a user and the chromatography operation is stopped (i.e., generating a warning signal; halting the chromatography process; p0040). Thus, at the time of the filing of the invention, one of ordinary skill in the art would find it obvious to halt the chromatography process until a column malfunction is resolved as claimed
Regarding Claim 4, as applied to the rejection of Claim 1, WOLTERS further discloses chromatography, specifically ion chromatography (i.e., wherein the chromatography process comprises ion exchange chromatography; p0088).
Regarding Claims 4-6, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS further discloses the method is applicable for any separation technique, especially chromatography, including ion exchange and bind-elute chromatography (i.e., wherein the chromatography process comprises affinity chromatography; p0088). Thus, the claimed limitations to the chromatography column being “suitable for use” in ion exchange, affinity, or hydrophobic interaction chromatography would have been obvious to one of ordinary skill in the art at the time of the filing of the invention absent showings that such uses of the claimed column would have significance or criticality over any other type of chromatography.
	Furthermore, because the claimed method is directed toward a method for detecting malfunctions in a chromatography process with a chromatography column and not the use of said chromatography column for specific separation techniques, the claimed limitations do not further limit the claimed invention in any significant way. All chromatography processes will generate profiles, whether they are ion exchange, affinity, hydrophobic interaction, or other types of processes. The claimed method can be used for any of these separation processes.
Regarding Claim 7, as applied to the rejection of Claim 1, WOLTERS further discloses that particulate matter can clog the chromatography column (p0063), thereby decreasing the separation power and efficiency (i.e., wherein the column malfunction is caused by column deterioration).
Furthermore, such a claim is considered an inherent property of a column malfunction. Whether a column malfunction is caused by the column itself, an error in sample preparation or some other issue, the prior art regardless has disclosed the existence of a column malfunction. Because the claimed invention is directed toward a method for detecting a column malfunction, the origination of the malfunction bears no patentable weight so long as the prior art addresses a column malfunction.
Regarding Claim 10, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process by detecting an atypical chromatogram, which comprises an additional peak compared with a reference chromatogram. WOLTERS is deficient in explicitly disclosing the additional peak occurs during a washing step.
	However, WOLTERS discloses that any part of the sample that is separated can be considered a subsample, including subsample fractions that do or do not collect peaks (p0065). In fact, wash steps are common if not expected for one of ordinary skill in the art when using a chromatography column. Wash steps are commonly practiced to prepare a column to bind analytes, to purge or remove any unbound analytes after a binding step, or to flush a column 
	Furthermore, whether the additional peak occurs during a washing step is not dependent on the actions of the claimed method for detecting a malfunction in a chromatography process. The process simply requires a comparison between reference and sample chromatograms and a determination of an atypical sample chromatogram profile. Whether this “atypical” property occurs during a washing step or any other step does not affect the means by which this invention is carried out.
	Regarding Claim 11, as applied to the rejection of Claim 10, washing steps typically precede and follow elution steps to respectively elute unwanted eluents and to clean the column prior to a subsequent separation.
	Regarding Claims 13 and 14, as applied to the rejection of Claim 1, WOLTERS further discloses the relative intensity of measured profile data (p0172). The limitations “wherein the magnitude of the additional peak indicates a degree of severity of the column malfunction” (Claim 13) and “wherein an increase in the magnitude of the additional peak indicates an increase in the degree of severity of the column malfunction of the chromatography process” (Claim 14) are directed toward the intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In these cases, no actionable steps are claimed; the limitations only describe the results or desired outcomes resulting from the practice of the steps outlined in Claim 1.
	Regarding Claim 15, as applied to the rejection of Claim 1, WOLTERS further discloses that particulate matter can clog the chromatography column (p0063), thereby decreasing the separation power and efficiency (i.e., wherein the column malfunction induces a loss of separation power of the chromatography column).
	Furthermore, the limitation “wherein the malfunction of the chromatography process induces a loss of separation power…” is directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, no actionable steps are claimed; the limitations only describe the results or desired outcomes resulting from the practice of the steps outlined in Claim 1.
	Regarding Claim 17, as applied to the rejection of Claim 1, whether or not the at least one peak or at least one indentation occurs during a washing step is not dependent on the actions of the claimed method for detecting a malfunction in a chromatography process. The process simply requires a comparison between reference and sample chromatograms and a determination of an atypical sample chromatogram profile. Whether this “atypical” property occurs during a washing step or any other step does not affect the means by which this invention is carried out. Absent showings of unexpected results or criticality that the atypical peak or indentation occur during a washing step, such a limitation would be obvious to one of ordinary skill in the art to indicate an atypical profile.
	Regarding Claim 18, as applied to the rejection of Claim 1, WOLTERS further discloses in FIG. 5 the UV/Vis spectra of a sample. FIGs. 5A and 5C compare the spectra of a sample mixture prior to separation and a composite of individual subsamples obtained after sample separation, respectively. The subsample spectrum in FIG. 5C shows three peaks with decreased magnitudes compared with those in the sample spectrum in FIG. 5A (i.e., wherein the at least one peak or the at least one indentation on the process chromatogram having a decreased sharpness or a decreased magnitude follows an elution step; p0135).
Regarding Claims 19 and 20, as applied to the rejection of Claim 1, WOLTERS further discloses in FIG. 5 the UV/Vis spectra of a sample. FIGs. 5A and 5C compare the spectra of a sample mixture prior to separation and a composite of individual subsamples obtained after sample separation, respectively (p0135). The subsample spectrum in FIG. 5C shows three peaks with decreased magnitudes compared with those in the sample spectrum in FIG. 5A (i.e., wherein the atypical profile comprises a first peak or a first indentation having a decreased sharpness or a decreased magnitude on the process chromatogram when compared to a peak or an indentation at a comparable first position on the reference chromatogram and a second peak or a second indentation having a decreased sharpness or a decreased magnitude on the process chromatogram when compared to a peak or indentation at a comparable second position on the reference chromatogram; wherein the first peak or the first indentation follows an elution step).
Furthermore, the claimed limitations in Claim 19 are directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, no actionable steps are claimed; the limitations only describe the results or desired outcomes resulting from the practice of the steps outlined in Claim 1.
	Regarding Claims 21-23, as applied to the rejection of Claim 20, whether or not the first peak or the first indentation occurs at the start of a collecting step or the second peak or the second indentation follows a collection step or comprises a strip peak, the locations of these peaks are not dependent on the actions of the claimed method for detecting a malfunction in a chromatography process. The process simply requires a comparison between reference and sample chromatograms and a determination of an atypical sample chromatogram profile. Whether this “atypical” property occurs at a specific step or any other step does not affect the means by which this invention is carried out. Absent showings of unexpected results or criticality that the atypical peak or indentation occur during a specific step, such a limitation would be obvious to one of ordinary skill in the art to indicate an atypical profile.
Regarding Claim 26, as applied to the rejection of Claim 1, WOLTERS further discloses comparing UV/Vis spectra from the subsample and sample (i.e., wherein the measured absorbance intensity is determined at a wavelength corresponding to ultraviolet light; p0075).
Regarding Claims 32-34, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS is deficient in disclosing an explicit integral volume window occurring between 1000 and 2500 L, between 1250 and 2250 L, or between 1600 and 1800 L. However, WOLTERS does show FIG. 5B showing the absorbance of a separation over a specific run time window (which can be used to calculate the corresponding integral volume window). Absent showings that such claimed integral volume windows are critical or non-obvious, such limitations would be obvious to one of ordinary skill in the art. Where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 35, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process using a chromatography column. WOLTERS is deficient in explicitly disclosing an anion exchange resin but discloses the use of the columns for ion exchange chromatography (p0088). Depending on the desired separation, one of ordinary skill in the art would find it obvious to use the appropriate column resin that would afford optimal separation. Absent showings of criticality or unexpected results due to the use of an anionic resin over any other resin would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
	Regarding Claim 36, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. The claimed method steps of generating reference and process chromatograms are well-known to any one of ordinary skill in the art. These steps are commonly practiced by an operator of a chromatography system; while not explicitly disclosed by the prior art, WOLTERS nevertheless discloses generating both types of chromatograms based on the separating of one or more components of a mixture (i.e., a plurality of pre-determined analytes or test analytes) via bind-elute mechanisms (p0009, p0062, p0065). UV/Vis detectors are utilized to measure light absorbance at multiple wavelengths (p0091-0092).
	Regarding Claim 38, as applied to the rejection of Claim 36, WOLTERS further discloses continuous flow operation and measurement of the chromatography columns (i.e., wherein the contacting and measuring steps are continuous; p0083).
	Regarding Claim 39, as applied to the rejection of Claim 36, WOLTERS further discloses a number of chromatography separation techniques using any type of chromatographic packing material, including silica, polymeric, and monolithic phases (i.e., wherein the matrix comprises a resin; p0088).
	Regarding Claim 40, as applied to the rejection of Claim 36, WOLTERS further discloses biological components (i.e., wherein the plurality of analytes comprises biologic composition; p0062).
	Regarding Claim 41, as applied to the rejection of Claim 40, WOLTERS further discloses pharmaceutical drugs (i.e., wherein the biologic composition is a therapeutic composition; p0011).
Regarding Claim 42, as applied to the rejection of Claim 1, WOLTERS further discloses a computer (i.e., wherein the warning signal is communicated electronically to a processor and wherein the processor is operably linked to the chromatography column; p0120-0121, p0124, p0189, p0193; Claim 24).
Regarding Claim 43, as applied to the rejection of Claim 42, WOLTERS further discloses the computer, upon identifying any difference between the measurement profile data of the sample and subsample, automatically re-runs samples, references or blanks to troubleshoot the potential problem (i.e., wherein the processor receives the warning signal and interrupts the chromatography process or prevents the initiation of a further chromatography process until the column malfunction is resolved; p0124).
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS in view of ZHANG et al. (US PGPub 2004/0249082 A1).
	Regarding Claim 8, as applied to the rejection of Claim 7, WOLTERS discloses a method for detecting malfunction in a chromatography process wherein a potential or actual malfunction of the chromatography process is caused by column deterioration. WOLTERS is deficient in disclosing the column deterioration comprises column bed fracturing.
	However, column bed fracturing is known to be a common issue leading to degraded separation performance as taught by ZHANG (p0008). Absent any showings that such a limitation is of criticality or significance, one of ordinary skill in the art would find such conditions obvious, if not common.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS with evidentiary support from BIOTEK (Application Note, accessed online 10 June 2020, published 06 February 2001; <url: biotek.com/resources/docs/PowerWave200_Nucleic_Acid_Purity_Assessment.pdf>).
	Regarding Claims 27-29, as applied to the rejection of Claim 26, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS is deficient in disclosing measuring absorbance intensity at wavelengths between 260 and 280 nm or at 260 nm or 280 nm.
	However, WOLTERS discloses measuring UV absorbance at specific wavelengths, e.g., FIG. 5B, albeit not at the claimed range of 260-280 nm or at 260 nm or at 280 nm. Absent showings that such wavelengths provide criticality or unexpected results to the claimed method, such limitations would have been obvious to one of ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Further, as evidenced by BIOTEK, absorbances measured at 260 and 280 nm are commonly used especially to determine protein purity in a separation.
	Regarding Claim 30, as applied to the rejection of Claim 28, as shown in FIG. 5B, WOLTERS indicates that peaks can resolve at nearly 0.3 intensity at a specific absorbance, indicating that atypical profiles would similarly have peaks at such identifiable intensities.
 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS in view of HOLMAN et al. (US PGPub 2006/0096903 A1).
WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS is deficient in disclosing the method further comprises repacking the chromatography column.
	However, column repacking is typically practiced after a malfunction or failure has occurred after a separation has rendered the packed column unusable, e.g., by contamination, as taught by HOLMAN (i.e., wherein resolving the column malfunction comprises repacking the chromatography column; p0010-0011). Advantageously, repacking a column will render the column usable again for separations rather than using costly disposable columns (p0012). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found such a limitation obvious to practice as taught by HOLMAN in the method for detecting malfunction in a chromatography process taught by WOLTERS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777